SECOND LEASE MODIFICATION AGREEMENT

SECOND LEASE MODIFICATION AGREEMENT (the “Modification Agreement”) made as of
the _____ day of December, 2007, by and between 59 MAIDEN LANE ASSOCIATES, LLC,
a New York limited liability company, having and address at c/o AmTrust Realty
Corp., 250 Broadway, New York, New York 10007 (the `Landlord`), and AMTRUST
FINANCIAL SERVICES, INC., a New York corporation having an office at 59 Maiden
Lane, New York, New York 10038 (the `Tenant`).


WITNESSETH:

WHEREAS, by Standard Form of Office Lease, The Real Estate Board of New York,
Inc. 8/99, with Rider of even date therewith attached thereto, dated June 28,
2002, as modified by First Lease Modification Agreement dated February 1, 2005
(collectively the `Lease`), Landlord demised to Tenant certain premises on the
6th Floor (the `Existing Premises`) in the building known as 59 Maiden Lane, New
York; and

WHEREAS, the Existing Premises consist of approximately 8,807 rentable square
feet and Tenant seeks to have the Existing Premises increased by approximately
6,000 rentable square so that thereafter it shall consist of approximately
14,807 rentable square feet (the “New Premises”); and

WHEREAS, Landlord has agreed to modify and increase the Existing Premises to
create the New Premises subject to the terms and conditions hereinafter set
forth (the New Premises is herein, as of January 1, 2008, the “Premises”).




NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Landlord and
Tenant do hereby agree that the Lease shall be and hereby is modified and
amended as follows:

Commencing on January 1, 2008:

1. The Premises are set forth on `Exhibit “A” attached to this Modification
Agreement.

2. That portion of the first page of the Lease which reads “8,807 rentable
square feet” is hereby modified and amended to read “14,807 rentable square
feet”.

3. That portion of the first page of the Lease which reads “for the period
running from August 1, 2005, through July 31, 2008,” is hereby deleted and the
following inserted in its place and stead for the period running from August 1,
2005 through December 31, 2007, “$621,894.00 for the period running from January
1, 2008, and ending December 31, 2012, and then $666,315.00 for the period
running from January 1, 2013, through December 31, 2017,”.

4. Subparagraph 51(2)(a) of the Lease is hereby deleted in its entirety and the
following inserted in its place and stead:

(a) base annual rent (herein called “Base Annual Rent”) for the Demised Premises
at the following rates during the following periods:

(i) Three Hundred Eight Thousand Two Hundred Forty-Five and 00/100 ($308,245.00)
Dollars per annum during the period commencing on August 1, 2005 and ending on
and including December 31, 2007;

(ii) During that portion of the term of the Lease beginning with January 1, 2008
and ending on December 31, 2012, Tenant shall pay to Landlord Base Annual Rent
of Six Hundred Twenty-One Thousand Eight Hundred Ninety-Four and 00/100
($621,894.00) per annum, payable in equal monthly installments of Fifty One
Thousand Eight Hundred Twenty Four and 50/100 ($51,824.50) Dollars in advance,
on the first day of each month commencing January 1, 2008 to and including
December 1, 2012.

(iii) During that portion of the term of the Lease beginning with January 1,
2013 and ending on December 31, 2017, Tenant shall pay to Landlord Base Annual
Rent of Six Hundred Sixty Six Thousand Three Hundred Fifteen and 00/100
($666,315.00) per annum, payable in equal monthly

1

--------------------------------------------------------------------------------

installments of Fifty Five Thousand Five Hundred Twenty Six and 25/100
($55,526.25) Dollars in advance, on the first day of each month commencing
January 1, 2012 to and including December 1, 2017.

5. Subparagraph 52(1)(j) of the Lease is hereby modified and amended by deleting
“.88” in the first line thereof, and “8,807” in the second line thereof and
substituting “1.48” and “14,807” respectively, in their place and stead.

6. Landlord agrees, at its sole cost and expense, to modify the Existing
Premises to create the New Premises (as of January 1, 2008, the “Premises”) in
accordance with the plan attached hereto as Exhibit B (the “Landlord’s Work”).
In no event shall Landlord’s cost exceed $500,000.00. Any and all costs in
excess of $500,000.00 shall paid by Tenant.

7. Tenant represents and warrants that it has not consulted or negotiated with
any broker in connection with this Modification Agreement and Tenant hereby
agrees to indemnify, hold harmless and defend Landlord from any claim or
liability for commissions or fees arising from related to or connected with any
person, firm or corporation claiming to have dealt with Tenant in connection
with this Modification Agreement.

8. Except to the extent herein amended and modified, the Lease shall remain
unamended and full force and effect.




IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.

59 MAIDEN LANE ASSOCIATES, LLC
Landlord

By: 
   [line.gif]Nathan Aber, Manager

AMTRUST FINANCIAL SERVICES, INC.
Tenant

By:  
   [line.gif]Name: Barry Zyskind
Title: President

2

--------------------------------------------------------------------------------